Citation Nr: 9906016	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  96-31 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for cervical spine 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from November 1967 to 
March 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision by the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This case was previously before the 
Board and was remanded in September 1997.  

The veteran's appeal also originally included the issues of 
entitlement to nonservice-connected disability pension 
benefits and entitlement to service connection for low back 
disability.  By rating decision in March 1997, the RO granted 
entitlement to a total disability rating for pension 
purposes, and by rating decision in April 1998, service 
connection was established for degenerative arthritis of the 
lumbar spine.  Accordingly, these issues are no longer in 
appellate status. 


FINDING OF FACT

The record does not include medical evidence of a link 
between current disability of the cervical spine and the 
veteran's period of active military service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
cervical spine disability is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim for entitlement 
to service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the Court as "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet.App. 78, 91 
(1990).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
and/or lay statements because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a) (West 1991); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well-grounded.  Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has further indicated that in order for a service 
connection claim to be well-grounded, there must be competent 
evidence:  i) of current disability (a medical diagnosis); 
ii) of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and; iii) of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  The Board emphasizes that the doctrine of 
reasonable doubt does not ease the veteran's initial burden 
of submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has recently indicated that a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.

In the present case, the record includes a medical diagnosis 
of current disability.  In this regard, VA examination in 
November 1995 resulted in a diagnosis of degenerative 
arthritis of the cervical spine.  The veteran's assertion 
regarding an injury to the cervical spine/neck area during 
service is accepted as competent for well-grounded purposes.  
In fact, evidence of record fully documents the inservice 
motor vehicle accident which the veteran claims resulted in a 
cervical spine/neck injury.  

However, after reviewing the totality of the evidence, the 
Board is unable to find any medical evidence linking the 
veteran's current disability of the cervical spine to the 
inservice accident.  Medical records are now of record from 
St. Anthony Hospital documenting treatment for injuries 
related to the motor vehicle accident in May 1969.  However, 
although these records document in detail treatment for a 
fracture of L1 and multiple abrasions on both extremities and 
the forehead, there is no reference to any complaints or 
clinical findings related to the cervical spine or to the 
neck.  Moreover, subsequent service medical records (while 
documenting continuing low back complaints related to the 
accident) do not show any pertinent complaints or medical 
findings relating to the cervical spine/neck.  The Board 
notes here that the veteran also suffered a head injury in 
January 1972 after being hit with a board, but it does not 
appear that there was any injury to the cervical spine or 
neck area.  Records show that a brain scan and skull x-rays 
were interpreted as normal, and there is no reference to any 
cervical spine or neck complaints or symptoms.  The Board 
also noted that a report of separation examination dated in 
February 1972 shows that the veteran's head, face, neck and 
scalp and spine, other musculoskeletal were clinically 
evaluated as normal.  

It appears from the medical record that the veteran first 
began complaining of cervical spine symptoms in the 1990's.  
One undated record from the Memorial Hospital of Martinsville 
& Henry County includes a notation which suggests that the 
veteran injured his neck 5 or 6 years before when he jammed 
his neck after striking his neck on a hard object. 

At any rate, what is missing to well-ground the veteran's 
claim is medical evidence of a link to service.  There is no 
medical evidence of a continuity of symptoms from any injury 
during service to the present to establish such a nexus.  
There is no medical evidence that arthritis of the cervical 
spine was manifested within one year of discharge from 
service to establish the required nexus by means of the 
statutory presumptions.  There is also no medical opinion 
suggesting that his current cervical spine disorder is 
related to service or to any injury during service, nor is 
there a medical opinion linking any continuity of symptoms 
reported by the veteran to his current cervical spine 
disorder.  Savage. 

While the Board recognizes the veteran's contentions 
regarding what he perceives to be the cause of his cervical 
spine problems, it has not been shown that the veteran is 
competent to render opinions as to medical causation.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  By this 
decision, the Board is notifying the veteran and his 
representative that medical evidence of causation is required 
to well-ground his claim.  Robinette v. Brown, 8 Vet.App. 69 
(1995).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

- 3 -


- 1 -


